DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,226,385 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

ALLOWANCE
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests a process of making an absorbent article comprising the steps of: a)providing a liquid permeable topsheet web extending substantially continuously in a machine direction, the topsheet web having a plurality of fibers, a first topsheet web surface and second topsheet web surface; a liquid impermeable backsheet web extending substantially continuously in the machine direction, an intermediate layer comprising a plurality of fibers, left and right longitudinal edges, a first intermediate layer surface and second intermediate layer surface; b)aligning the topsheet web and the intermediate layer in a face to face relationship such that the second topsheet web surface is in contact with the first wherein the topsheet/acquisition layer laminate having three dimensional protrusions is formed by interrupting the topsheet web or intermediate layer in the area of the three dimensional protrusions of the topsheet/intermediate layer laminate web wherein the topsheet layer or intermediate layer comprise at least one interruption within a portion of the three-dimensional protrusion; wherein a width of the acquisition layer is less than a width of the topsheet web in a cross direction, the topsheet/intermediate layer laminate web having a first surface comprising the second surface of the intermediate layer; d) joining a portion of the backsheet web to a portion of the topsheet web of the topsheet/intermediate layer laminate web such that the first surface of the topsheet/intermediate layer laminate web is facing towards the backsheet web as claimed in claim 1.
Also, one of prior art of the record discloses, teaches, and/or suggests a process of making an absorbent article comprising the steps of: a)providing a liquid permeable topsheet web extending substantially continuously in a machine direction, the topsheet web having a first and second surface; a liquid impermeable backsheet web extending substantially continuously in the machine direction and intermediate layer having a first and second surface; wherein the topsheet web and the intermediate layer comprise fibers; b)aligning the topsheet wherein the topsheet layer or intermediate layer comprise at least one interruption within a portion of the three-dimensional protrusion, wherein a width of the intermediate layer is less than a width of the topsheet web in a cross direction, the topsheet/intermediate layer laminate web having a first surface comprising the second surface of the intermediate layer; d) joining a portion of the backsheet web to a portion of the topsheet web of the topsheet/intermediate layer laminate web such that first surface of the topsheet/intermediate layer laminate web is facing towards the backsheet web as claimed in claim 9.
The closest prior art DANIELS et al. (US 6,319,239 B1) disclose a process of making an absorbent article comprising the steps of a)providing a liquid permeable topsheet web 38 extending substantially continuously in machine direction, the topsheet web having a first and second surface, a liquid impermeable backsheet web 40 extending substantially continuously in the machine direction, an acquisition layer having a first and second surface, a dry-laid fibrous structure 44 (46 and 48), wherein the topsheet web and the acquisition layer comprise fibers; b)aligning the topsheet web and the acquisition layer in a face to face relationship such that the second surface of the topsheet web is in contact with the first surface of the acquisition layer; c)simultaneously mechanically deforming and combining the topsheet web together with the acquisition layer wherein the topsheet web and acquisition layer are nested together such that a majority of the three dimensional protrusions formed in the topsheet web coincide with and fit together with a majority of the three-dimensional protrusions formed in the acquisition layer to provide a topsheet/acquisition layer laminate web having three-dimensional protrusions, wherein a width of the acquisition layer is less than a width of the topsheet web in a cross direction; the topsheet/acquisition layer laminate web having a first surface comprising the second surface of the acquisition layer; d)depositing the dry-laid fibrous structure; and e)joining a portion of the backsheet web to a portion of the topsheet web of the topsheet/acquisition layer laminate web (figures 2 and 3; column 4, lines 46-63; column 5, lines 1-3; column 6, lines 28-68-columne 7, lines 1-2, lines 16-33, column 8, lines 6-60; column 12, lines 19-64).
HAMMONS et al. (US2005/0283129 A1) disclose a sanitary napkin comprising a topsheet having a body facing side and comprising a plurality of discrete tufts of fibrous materials (abstract); wherein tufts 6 can extend through openings 4 in second precursor web 21.  Openings 4 are formed by locally rupturing second precursor web 21 (p.4, paragraph 0046; figures 1-3).
However, it is silent as to the method wherein the topsheet/acquisition layer laminate having three dimensional protrusions is formed by interrupting the topsheet web or intermediate layer in the area of the three dimensional protrusions of the topsheet/intermediate layer laminate web wherein the topsheet layer or intermediate layer comprise at least one interruption within a portion of the three-dimensional protrusion as claimed in claim 1.
Also, it is silent as to the method wherein the topsheet layer or intermediate layer comprise at least one interruption within a portion of the three-dimensional protrusion as claimed in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




/Jaeyun Lee/
2/8/2021